Mr. Justice Clark
delivered the opinion of the court.
This matter, under consideration by us at the same time, under similar facts, and involving the same principles, as determined in cause No. 17,201, entitled Continental Air Lines, Inc. v. City and County of Denver, the decision on which is this day announced, is governed by the identical rules and principles therein set forth. In this case the reporter’s transcript was lodged with *17the clerk of the trial court four days late, or sixty-four days after the entry of judgment, no application having been made for extension of time pursuant to Rule 6 (b), (R.C.P. Colo.) The reporter’s transcript is ordered stricken from the record on error.